Citation Nr: 0928714	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-03 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to reentrance into a rehabilitation program under 
the provisions of Chapter 31, Title 38, United States Code, 
following a determination of rehabilitated. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran served in active military service from February 
1995 to February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the Vocational 
Rehabilitation and Employment Services (VR&E) office of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Las Vegas, Nevada, in which VR&E determined that the Veteran 
was rehabilitated.  The Veteran disagreed with the decision 
and also sought reentrance into the VR&E rehabilitation 
program.

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A June 2006 decision by the VR&E determined that the Veteran 
was rehabilitated.  The Veteran disagreed with the decision 
and is seeking reentrance into the VR&E rehabilitation 
program.  The record shows that in September 2005, the 
Veteran reentered VR&E and was authorized to pursue a 
Certificate in Paralegal Studies.  He obtained the Paralegal 
Certificate in January 2006.  In June 2006, VR&E determined 
that the Veteran was rehabilitated because he successfully 
maintained employment for 60 days as a correctional officer.  
The Rehabilitated Closure Statement indicates that the 
Veteran worked in the correctional office position since 
February 2006 and he reported that he was satisfied with this 
position.  The report notes that the Veteran stated that the 
VR&E training was a definite plus for him being selected as a 
correction officer.  

In September 2006, the Veteran filed a notice of disagreement 
with the June 2006 VR&E determination.  The Veteran stated 
that he resigned from the correctional officer position 
because the duties in that position aggravated his service-
connected back disability and he had to move to another city 
to be closer to a VA health care facility.  The Veteran also 
stated that the educational program he enrolled in did not 
adequately prepare him for the paralegal field.  The Veteran 
stated that after graduation from the paralegal program, he 
worked for two different firms and was terminated for failure 
to meet the task presented before him as an entry level 
paralegal.  The Veteran asserts that he was unprepared to 
enter the workforce and requested entitlement to another VR&E 
program.  

In January 2007, VR&E found that the Veteran did not require 
additional training to obtain employment and the Veteran did 
not have a significant impairment that would prevent his 
ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes, and interests.  See 
the January 2007 statement of the case. 

Generally, basic entitlement to a program of rehabilitation 
services is met when a Veteran has a service-connected 
disability that is rated at 20 percent or more disabling and 
it is determined that the Veteran needs rehabilitation to 
overcome an employment handicap.  38 U.S.C.A. § 3102; 38 
C.F.R. § 21.40 (2008).  A Veteran is also entitled to a 
program of rehabilitation services under Chapter 31 if the 
Veteran has a service-connected disability that is rated at 
10 percent disabling and which was incurred or aggravated in 
service on or after September 16, 1940, and it is determined 
by the Secretary that the Veteran needs rehabilitation to 
overcome a serious employment handicap.  38 U.S.C.A. § 3102 
(2).  In this matter, service connection is in effect for 
bilateral degenerative changes of the knees rated as 10 
percent disabling, low back strain rated as 10 percent 
disabling, and herpes virus simplex rated as zero percent 
disabling. 

The purposes of the rehabilitation program are to provide to 
Veterans all services and assistance necessary to enable them 
to achieve maximum independence in daily living and, to the 
maximum extent feasible, to become employable and to obtain 
and maintain suitable employment.  38 C.F.R. § 21.1(a) 
(2008).  

In general, a Veteran shall be declared rehabilitated when he 
has overcome the employment handicap to the maximum extent 
feasible as set forth in 38 C.F.R. § 21.283 (2008).  In 
pertinent part, the provisions state that a Veteran who has 
been found rehabilitated to the point of employability shall 
be declared rehabilitated if he is employed in the 
occupational objective for which a program of services was 
provided or in a closely related occupation for at least 60 
continuous days.  38 C.F.R. § 21.283(c)(1).  

A Veteran shall be declared rehabilitated if the Veteran is 
employed in an occupation unrelated to the occupational 
objective of the veteran's rehabilitation plan for at least 
60 continuous days if the veteran concurs in the change and 
such employment follows intensive, yet unsuccessful, efforts 
to secure employment for the veteran in the occupation 
objective of a rehabilitation plan for a closely related 
occupation contained in the veteran's rehabilitation plan; is 
consistent with the veteran's aptitudes, interests, and 
abilities; and utilizes some of the academic, technical or 
professional knowledge and skills obtained under the 
rehabilitation plan.  38 C.F.R. § 21.283(c)(2).  

The term "suitably employed" includes employment in the 
competitive labor market, sheltered situations, or on a 
nonpay basis which is consistent with the veteran's 
abilities, aptitudes and interests if the criteria contained 
in 38 C.F.R. § 21.283(c) (1) or (2) are otherwise met.  38 
C.F.R. § 21.283(b). 

Regarding reentrance into a rehabilitation program, a Veteran 
who has a compensable service-connected disability who has 
been found to be rehabilitated may be provided an additional 
period of training or services only if: current facts, 
including any relevant medical findings, establish that the 
Veteran's service-connected disability has worsened to the 
extent that the effects of the service-connected disability 
considered in relation to other facts precludes him from 
performing the duties of the occupation for which the Veteran 
was previously rehabilitated, or the occupation for which the 
Veteran previously was found rehabilitated is found to be 
unsuitable on the basis of the Veteran's specific employment 
handicap and capabilities.  38 C.F.R. § 21.284(a) (2008).  

The Veteran contends that he should not have been considered 
rehabilitated by VR&E.  Alternatively, if he was 
rehabilitated, the Veteran believes that he is entitled to 
reentrance into a rehabilitation program for more training 
and assistance in obtaining employment.

The Board finds that this matter should be remanded so that 
VR&E can make a determination as to whether there is a basis 
for the Veteran to reenter a rehabilitation program under 38 
C.F.R. § 21.284.  The record shows that the occupation upon 
which the Veteran was found to be rehabilitated may have been 
unsuitable for the Veteran based upon his employment handicap 
and capabilities.  The record shows that the Veteran was 
found to be rehabilitated due to the Veteran being employed 
as a correctional officer for more than 60 days.  The 
evidence of record shows that the Veteran was employed in 
this position in February 2006 and he resigned from this 
position in September 2006.  The Veteran stated that he 
resigned from this position because it aggravated his 
service-connected disabilities.  At the hearing before the 
Board in May 2009, the Veteran indicated that when he first 
became employed as a correctional officer, he was unaware of 
the physical aspects of the position.  He stated that the 
position aggravated his back and knees.  He stated that he 
needed VA medical assistance which was not available in the 
town that he lived in.  The Veteran indicated that he asked 
for a transfer to another city so that he could have access 
to the VA health care system but he was refused, so he 
resigned from this position.  

The record shows that the Veteran received a Certificate in 
Paralegal studies through the VR&E program in January 2006.  
The Veteran stated that he was employed at two different law 
firms in Las Vegas and was terminated after six to eight 
weeks.  See the Board hearing transcript dated in May 2009.  
The Veteran stated that he was told that he was terminated 
because he did not know what he was doing.  The Veteran 
asserts that he was not qualified for the paralegal 
positions.  

The Veteran's statements and testimony before the Board 
raises the issue as to whether the occupations in the 
paralegal field and as a correctional officer are unsuitable 
on the basis of the Veteran's specific employment handicap 
and capabilities.  The Board finds that these issues should 
be developed on remand.  The pertinent regulations provide 
that for a Veteran to be declared rehabilitated, the 
Veteran's employment, even in an occupation unrelated to the 
occupational objective, must be suitable and/or consistent 
with the Veteran's abilities, aptitudes, and interests.  See 
38 C.F.R. § 21.283 (b),(c) and (d).   

On remand, VR&E should evaluate and make a determination as 
to whether the Veteran's service-connected disabilities have 
worsened to the point that would preclude him from performing 
the duties of a correctional officer and whether occupations 
in the paralegal field or as a correctional officer are 
unsuitable on the basis of the Veteran's specific employment 
handicap and capabilities.  VR&E should perform any necessary 
assessments, evaluations and/or medical examinations to 
determine the Veteran's abilities, aptitudes and interests 
and to determine the effects of the Veteran's service-
connected disabilities on his employability.  The Board notes 
that the most recent VR&E assessment as to the Veteran's 
abilities, aptitudes, and interests was provided in October 
2000.  

The Board also finds that VR&E should contact the Veteran's 
former employers, specifically the two law firms in Las Vegas 
and the Department of Corrections in the State of Nevada, and 
obtain information as to the Veteran's job performance and 
reason for terminations and/or resignations.  This 
information is pertinent to the issue of whether the 
Veteran's employment was suitable.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify his 
previous employers, specifically the two 
law firms in Las Vegas, Nevada.  Provide 
any necessary authorizations to the 
Veteran to obtain records regarding his 
work performance and reason for 
termination from the legal employers and 
from the Department of Corrections in 
Nevada.  If the Veteran provides a 
completed authorization to obtain such 
records, request information as to the 
Veteran's work performance and reasons 
for termination from these employers.  
VR&E should document all attempts to 
obtain these records in the claims 
folder.      

2.  Provide any necessary assessments, 
evaluations and/or medical examinations 
to determine the Veteran's abilities, 
aptitudes and interests and to determine 
the effects of the Veteran's service-
connected disabilities on his 
employability.

3.  Then, readjudicate the issue as to 
whether the Veteran is rehabilitated to 
the point of employability status under 
38 C.F.R. § 21.72, and if not what status 
he is currently in.  If the Veteran is 
found to be rehabilitated, determine 
whether there is a basis for reentering 
into a rehabilitation program under 38 
C.F.R. § 21.284.  If any benefit sought 
remains denied, furnish a supplemental 
statement of the case to the Veteran.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




